Citation Nr: 1537793	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been submitted to reopen service connection for high cholesterol, claimed as hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from December 1980 to March 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2007 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran was scheduled for a March 2012 Board Hearing but did not appear.  His hearing request has, accordingly, been withdrawn.  

The Board remanded the appeal in July 2012 and July 2014 for additional development which included a request for a VA examination and for updated VA treatment records.  This was accomplished, and the Board finds that it may proceed with a decision on the issues of service connection chronic fatigue syndrome at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of whether new and material evidence has been submitted to reopen service connection for high cholesterol, claimed as hypercholesterolemia, is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have chronic fatigue syndrome, and does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.



CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A July 2007 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing the claim for service connection, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, VA and private treatment records, VA examinations, and the Veteran's statements.

A July 2012 VA examination addresses claimed chronic fatigue syndrome.  The Board finds that the VA examination is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran and a review of the record; contains a description of the relevant history and medical findings at issue; documents and considers the Veteran's complaints related to chronic fatigue; and contains an adequate medical opinion with regard to the Veteran's diagnosis along with reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends that service connection is warranted for chronic fatigue syndrome, incurred during active military service in Kuwait.  Service personnel records include a Certificate which shows that the Veteran served in Kuwait in 1993 during Operation Southern Watch and the Veteran received the Southwest Asia Service Medal.  Accordingly, the Board finds that the Veteran had a qualifying period of service in the Southwest Asia Theater of operations under 38 U.S.C.A. § 3.317 (2015). 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence shows that the Veteran does not have chronic fatigue syndrome, and he does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue for which service connection may be granted.  

Service treatment records do not reflect complaints related to sleep disturbance or fatigue.  On a February 1995 separation examination, report of medical history, the Veteran denied having frequent trouble sleeping. 

VA treatment records show that the Veteran was referred to mental health for complaints of depression and sleep disturbance in April 2006.  In October 2008, the Veteran reported to a VA social worker that he felt as if he had chronic fatigue syndrome based on his symptoms.  He reported that he did not feel refreshed after sleeping and reported symptoms of depression.  Current VA treatment records, dated in 2014, reflect a diagnosis of depression, not otherwise specified.

A July 2012 VA examination shows that the Veteran does not have diagnosed chronic fatigue syndrome and did not meet the criteria for a diagnosis of chronic fatigue syndrome.  During the course of examination, the Veteran described symptoms of fatigue, being tired after work, and issues with sleeping.  The VA examiner, however, opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, reasoning that the Veteran's symptoms were not of an acute/abrupt onset, did not cause a reduction of activity levels greater than 50 percent.  The VA examiner further reasoned that the sleep and psychomotor symptoms could be explained by other conditions, to include depression, hypertension, a knee condition, diabetes, and an alcohol condition.  The VA examiner opined that the Veteran did not have an undiagnosed illness.  

VA treatment records show that, more recently, the Veteran was diagnosed with obstructive sleep apnea in April 2013.  A January 2013 VA treatment report shows that the Veteran reported feeling tired all of the time and reported having no energy.  During the April 2013 sleep consultation, the Veteran was seen for chief complaints of daytime sleepiness, interruptions in breathing, and snoring.  The Veteran was diagnosed with obstructive sleep apnea.  A sleep study was ordered in April 2013; however, the record shows that the Veteran did not respond to attempts to contact him in order to schedule the sleep study.  

A July 2012 VA examination shows that the Veteran does not have diagnosed chronic fatigue syndrome or an undiagnosed illness.  Instead, consistent with findings in VA treatment records, the Veteran's reported fatigue symptoms have been attributed to other diagnoses, to include depression and more recently, the Veteran has been diagnosed obstructive sleep apnea related to reported symptoms of daytime sleepiness.  VA and private treatment records do not otherwise establish a current diagnosis of chronic fatigue syndrome, and the Veteran is not shown to have a medically unexplained chronic multi-symptom illness manifested by fatigue.  Because a diagnosis of chronic fatigue syndrome has not been established, service connection must be denied.  Moreover, the lack of a diagnosis of chronic fatigue syndrome in July 2012 precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the VA examiner stated that findings related to the Veteran's reported symptoms could be explained by other conditions.  

The Board finds that the Veteran is competent and credible in identifying symptoms of fatigue and daytime sleepiness; however, the weight of the evidence shows that he does not have currently diagnosed chronic fatigue syndrome, and his symptoms are related to other diagnosed conditions.  Insomuch as the Veteran has attempted to establish a diagnosis of chronic fatigue syndrome through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, which is whether the Veteran has currently diagnosed chronic fatigue syndrome or undiagnosed illness, such an assessment falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board has, therefore, accorded greater probative weight to competent, credible, and probative evidence provided by July 2012 VA examination.  

For these reasons, the Board finds that service connection is not warranted for claimed chronic fatigue syndrome.  Because the preponderance of the evidence is against the claims for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 


REMAND

The Veteran submitted a January 2013 notice of disagreement to a December 2012 rating decision which denied reopening service connection for high cholesterol (hypercholestrolemia).  The AOJ has not issued a statement of the case addressing the Veteran's appeal.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand is to give the AOJ an opportunity to cure this defect by issuing a statement of the case.   Thereafter, the claims file should be returned to the Board only if the Veteran perfects his appeal to reopen service connection for high cholesterol.  

The Board notes that while the Veteran also identified disagreement with claimed exposure to Agent Orange in January 2013, alleged to be the cause of diabetes, the Veteran had not submitted a claim to reopen service connection for diabetes mellitus and the December 2012 rating decision did not deny service connection for diabetes mellitus, but noted only that exposure to Agent Orange in and of itself was not a disability for VA compensation purposes.  The RO treated the Veteran's January 2013 statement as a new claim to reopen service connection for diabetes mellitus due to Agent Orange exposure and denied reopening service connection for diabetes mellitus in March 2013.  The Veteran did not submit a notice of disagreement to the March 2013 rating decision.  Accordingly, the Board finds that the issue of whether new and material evidence has been submitted to reopen service connection for diabetes mellitus, claimed as due to Agent Orange exposure, is not on appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of whether new and material evidence has been submitted to reopen service connection for high cholesterol, claimed as hypercholesterolemia.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


